DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant argues…
Claim 12 recites (1) the core consists of a first composition comprising at least one material selected from the group consisting of a bitumen base, a pitch, and a clear binder
Applicant further argues that none of the other applied references make up for the deficiency of Shiao et al. (US-2014/0329008) as modified. 
This is not found to be persuasive because…
While applicant has defined the term "clear binder base" in their specification, currently, their claim recites “a clear binder “, which is understood to mean a binder that is transparent / has no color. Highlighting, this is reinforced in the applicant response in which they note and include in their remarks on the questioned verbiage that the defined term is…” (Pg. 2 / ([0069] of their specifications) The term "clear binder base" is intended to mean compositions comprising…Accordingly, the term “a clear binder“, has not been refined by the applicant and only the term "clear binder base" has been redefined. It should be added that the term, “clear binder base" is not a well-known term in the art, and would serve for a better understanding to include the constituents of the "clear binder base" i.e. a plasticizer, a structuring agent/hydrocarbon-based resin, and a polymer.  
This is unpersuasive because as explained above there was not found to be deficiency in Shiao as modified. 
                                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715